Citation Nr: 1200263	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to June 1946 and from January 1948 to December 1964.  He died in November 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board to the RO in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to the Veteran's death, he was service connected for postoperative herniated medial meniscus of the left knee with advanced degenerative joint disease, evaluated as 20 percent disabling; postoperative herniated medial meniscus of the right knee with advanced degenerative joint disease, evaluated as 20 percent disabling; mild left facial weakness secondary to cerebrovascular accident, evaluated at 10 percent disabling; and weakness of the left upper and lower extremities secondary to cerebrovascular accident, evaluated as 10 percent disabling.  

2.  In November 2007, the Veteran died from terminal renal failure due to an obstructive process caused by his enlarged prostate from benign prostatic hypertrophy.

3.  This disorder was not manifest in service and was unrelated to service.  Moreover, it was not caused or aggravated by service-connected disabilities mentioned above.  

4.  None of the service-connected disabilities caused or contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, as in this case, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The RO provided the appellant notice by letters dated in July 2008 and July 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While not all notice was provided before the initial adjudication, there was a subsequent adjudication after the July 2009 notice, curing any timing problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the appellant in obtaining evidence; obtained VA medical opinions in December 2008, December 2010, and September 2011 by an examiner who reviewed the Veteran's claims folder and provided rationales for the opinions; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The RO complied with the Board's July 2010 remand by obtaining medical opinions requested.

VA has fully complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection for Cause of Death

In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The record reflects that the Veteran died in November 2007.  The death certificate lists the cause of his death as acute renal failure.  The death certificate does not list any significant conditions contributing to death or any underlying causes of death.  At the time of his death, the Veteran was service-connected for postoperative herniated medial meniscus of the left knee with advanced degenerative joint disease, evaluated as 20 percent disabling; postoperative herniated medial meniscus of the right knee with advanced degenerative joint disease, evaluated as 20 percent disabling; mild left facial weakness secondary to cerebrovascular accident, evaluated at 10 percent disabling; and weakness of the left upper and lower extremities secondary to cerebrovascular accident, evaluated as 10 percent disabling.  The appellant contends that the Veteran was prescribed Simvastatin for his cholesterol and his stroke and that this and/or other medications and his poor health due to his stroke caused or contributed to his terminal renal failure.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any renal dysfunction.  However, the Veteran's service treatment records reveal that the Veteran had the following notable blood pressure measurements: 130/80 in March 1943, 140/90 and 138/90 in November 1960, and 130/80 and 128/80 in June 1964. 

Private treatment records associated with the claims folder reveal that the Veteran was diagnosed with hypertension as early as November 2005.  

A VA physician reviewed the Veteran's claims folder in December 2008, December 2010, and September 2011, and rendered medical opinions based on that review.  In December 2008, the examiner concluded that the Veteran's service-connected cerebral artery thrombosis did not materially contribute to or hasten his death.  She noted that the Veteran had had an altered mental status and had fallen before his death, but that his altered mental status was attributed to acute or chronic renal failure.  The progression of his overt renal failure induced a comatose state, which is one of the complex symptoms produced by uremia (an elevated blood urea nitrogen (BUN) and creatinine).  She found that there was no indication that the Veteran's cerebral artery thrombosis materially contributed to or hastened his death.  Magnetic resonance imaging (MRI) of the Veteran's brain from before his death had revealed no evidence of an acute ischemic event.   

In December 2010 and September 2011, the examiner found that the Veteran's terminal renal failure was due to an obstructive process related to his benign prostatic enlargement.  The reports from around the Veteran's death noted that he had a significant benign prostatic hypertrophy, which caused a significant outlet obstruction to lead to the Veteran's renal failure with a BUN of 126 and a creatinine of 10.4.  There was proven bilateral hydronephrosis suspected to be secondary to the benign prostatic hypertrophy with outlet obstruction and significant renal insufficiency with bilateral hydronephrosis and a creatinine of 10.  Therefore, the Veteran's renal failure was not due to hypertensive nephrosclerosis or a hypertensive etiology.  

The physician also found that it was not at least as likely as not that the Veteran's hypertension had its onset in or was related to service, or that his hypertension contributed substantially or materially or combined to cause death, and that it did not aid or lend assistance to the Veteran's death.  Regarding hypertension and its possible onset in service, she noted that there had been some blood pressure elevations in service but no sustained blood pressure elevations during his evaluations in service so as to warrant a diagnosis of hypertension.  Since no treatment or lifestyle modifications were ordered, she could not say that the Veteran's elevated blood pressures were consistent with hypertension or that they were related to and had their onset in service.  Also, he had had a blood pressure of 110/80 recorded during a VA examination in April 1965.  Regarding the relationship between hypertension and the Veteran's death, she reviewed medical records including the terminal hospital summary from November 2007, and noted that the Veteran's hypertension was not listed as a cause of death on the Veteran's death certificate.  She noted that the Veteran's terminal renal failure was due to an obstructive process related to his enlarged prostate gland and not due to any complications of hypertension.  

The physician further found that no medication that the Veteran was taking for service-connected disabilities caused his terminal renal failure, that no medication contributed substantially or materially to cause the Veteran's death, and that medications did not aid or lend assistance to the cause of the Veteran's death.  She reiterated that the Veteran's significant benign prostatic hypertrophy with outlet obstruction caused his renal failure, and that the medications did not.  

Based on the evidence, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  The preponderance of the evidence indicates that the Veteran died solely as a result of terminal renal failure that was brought on by the obstructive process caused by his enlarged prostate from benign prostatic hypertrophy.  His benign prostatic hypertrophy was not manifest in service and is unrelated to service.  No evidence shows it was present in or related to service and the Veteran's genitourinary system was normal on service medical board evaluation in June 1964 and on VA examination in February 1965.  

The evidence also indicates that hypertension was not related to service and did not cause or contribute substantially or materially to the Veteran's death, and that neither service-connected disabilities nor medications taken by the Veteran for service-connected disabilities played any role in causing or contributing substantially or materially to the Veteran's death.  This is essentially what the terminal hospital reports, death certificate, and December 2010 and September 2011 VA medical opinions indicate, and there is no competent medical opinion evidence of record to the contrary.

The appellant has contended that the Veteran's service-connected cerebral artery thrombosis and medications for service-connected disabilities played a role in his death.  However, while the appellant may be competent to observe and report certain symptoms the Veteran may have exhibited since service, she is not competent to relate such symptoms to the cause of the Veteran's death, especially where, as here, the Veteran was not service connected for the immediate cause of his death and therefore expert medical opinion evidence is needed to link this disorder to service, service-connected disability, and/or medication for such disorders.  Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2006).  




ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


